DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments and amendments, filed on 03/31/2022 has been entered and carefully considered. Claim 1 is cancelled. Claim 23 is new. Claims 2-23 have been examined and rejected.

3.	Applicant’s arguments filed on 03/31/2022 with respect to rejections of claims 2-23 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 21-23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over DI CENSO et al. (U.S. PGPub 2016/0162252 hereafter Censo) in view of Alsina (U.S. PGPub 2017/0273044).
As per claims 2, 21 and 22,
Censo teaches a method, comprising: at a first electronic device associated with a first user, the first electronic device having one or more processors and memory storing instructions for execution by the one or more processors (Censo see para 0010, fig. 1A a user B as first user 101 is listening to song 2via a set of headphones 103, headphones 103 output audio generated by a media player, computer, or other device as shown in fig. 2 computer 202): 
while playing a first media item, establishing a wireless communication channel with a second electronic device (Censo see para 0011,  0030, when the users enter within the threshold distance 110 as shown in fig 1B, the songs are shared, such that song 2 is shared from user B outputted on user A 101's headphones 103 by the media playback devices establishing a wireless connection using Bluetooth, Wi-Fi, NFC, and the like and shared songs will be transferred over the connection first user B to second user A or the respective by the playback devices sharing information about the songs playback applications 212 may stream their currently playing audio content to the paired device), 
wherein the second electronic device is distinct from the first electronic device and associated with a second user distinct from the first user (Censo see para 0010, user A 101 second device listening to song 1 via a set of headphones 103 connected to a second playback device and outputting audio generated by the first media player, as shown in fig. 2, first user, user B 102 is listening to song 2 via a set of headphones 103, connected to a first playback device as shown in fig. 2 computer 202);
receiving, from the second electronic device, contextual data of the second electronic device via the wireless communication channel (Censo see para 0011, 0012, after connecting, the shared songs as contextual data will be transferred over the connection or the respective playback device of user B will share song2 or  information about the song 2 to user A, enabling the devices to download the audio of the songs from the Internet if 50 seconds of song 2 played back on user B 102's headphones when the users entered the threshold distance 110, song 2may begin playback at 50 seconds on user A 101's headphones or playback device), 
Censo fails to exclusively teach wherein the contextual data indicates a predefined sequence of media items that includes a second media item that is currently playing on the second electronic device; receiving a playback command, at the first electronic device, for the second media item currently playing on the second electronic device; and in response to receiving the playback command for the second media item, playing one or more media items from the predefined sequence of media items and the second media item at the first electronic device without additional user input at the first electronic device. 
In a similar field of endeavor Alsina teaches wherein the contextual data indicates a predefined sequence of media items that includes a second media item that is currently playing on the second electronic device; 
receiving a playback command, at the first electronic device, for the second media item currently playing on the second electronic device; and in response to receiving the playback command for the second media item, playing one or more media items from the predefined sequence of media items and the second media item at the first electronic device without additional user input at the first electronic device
In a similar field of endeavor Alsina teaches  wherein the contextual data indicates a predefined sequence of media items that includes a second media item that is currently playing on the second electronic device (Alsina, see para 0052, 0053, when a group is created and the playlist initiated, synchronized playback of the playlist is  initiated and managed by the master device as the second electronic device the master device may find a copy of each music track on the playlist, distribute a copy or a pointer to a copy as appropriate to each member device of the group, and transmit a start time of each song to each group device, at step 314 group playlist is shared with the new device, the playlist is  replicated to each member device with instructions for playing the tracks including the current song that is playing from the group playlist as a second media item and updates to the playlist from the master device).
receiving a playback command, at the first electronic device, for the second media item currently playing on the second electronic device (Alsina, see para 0054, 0055, master device receive commands and process them at block 316, a newly joined member access the interface at his/her device that provides access to the playlist and the currently playing track, and place command to playback the current song, the master device implement the command  and the playback may continue at block 322, until another command is received).
and in response to receiving the playback command for the second media item, playing one or more media items from the predefined sequence of media items and the second media item at the first electronic device without additional user input at the first electronic device (Alsina, see para 0054, 0071, once the command has been implemented and the shared playlist updated, playback of all songs one after another from the playlist sequence will be continue as shown in  block 322, until another command is received, if a member with a copy of a track leaves the group, playback will still continue uninterrupted if a copy of the track was transmitted to a central server or another group device such as the master device as soon as the track is added to the playlist or some other time prior to the track owner leaving the group even if the member having the original copy of the audio file leaves the group, the audio file may be played so long as a member having digital rights to the audio file remains in the group if such rights are required ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo with the teaching of Alsina as doing so would provide an efficient method for distributing, manipulating, synchronizing playback and other operation for manipulation of a digital media stream playlist including multiple track for member devices of a group member devices (Alsina see para 0010).

As per claim 23
Censo in view of Alsina teaches the method of claim 2 , yet fails to teach, wherein the one or more media items from the predefined sequence of media items are played at the first electronic device after playback of the second media item(Alsina, see para 0054, 0071, once the command has been implemented and the shared playlist updated, playback of all songs one after another from the playlist sequence will be continue as shown in  block 322, until another command is received, if a member with a copy of a track leaves the group, playback will still continue uninterrupted if a copy of the track was transmitted to a central server or another group device such as the master device as soon as the track is added to the playlist or some other time prior to the track owner leaving the group even if the member having the original copy of the audio file leaves the group, the audio file may be played so long as a member having digital rights to the audio file remains in the group if such rights are required ).

6.	Claims 2-14 and 19-22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over DI CENSO et al. (U.S. PGPub 2016/0162252 hereafter Censo) in view of Alsina (U.S. PGPub 2017/0273044) in view of Ho (U.S. Patent No. 9432429).
As per claim 3,
Censo in view of Alsina teaches the method of claim 2 , yet fails to teach wherein the playback command is received from a remote server system, distinct from the first and second electronic devices, to which first contextual data of the first electronic device and the contextual data of the second electronic device are sent by the first electronic device.
In a similar field of endeavor Ho teaches, wherein the playback command is received from a remote server system, distinct from the first and second electronic devices, to which first contextual data of the first electronic device and the contextual data of the second electronic device are sent by the first electronic device (Ho, see col. 6 lines 15-59, In step 325, user 100 instructs device 120 to create progress information 152 using data in progress information 151 as playback command, in step 327, device 120 obtains content 410 based on progress information 152, using progress information 152, device 120 obtains information about media server 210 and content 410, device 120 sends a request to media server 210 to obtain content 410, and in response, receives content 410 from media server 210  as playback command).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo in view of Alsina with the teaching of Ho as doing so would provide an efficient method for method for playing of a media content among multiple devices by obtaining progress information associated with a first playback device currently playing the media content where the progress information includes a current progress in a playing of the media content by the first device (Ho see col. 1 lines 61 -67 and col. 2 lines 1-11).

As per claim 4,
Censo in view of Alsina teaches the method of claim 2 , yet fails to teach wherein the playback command is received from a remote server system, distinct from the first, second and third electronic devices, that previously provided to the first electronic device a command to play the first media item (Ho, see col. 6 lines 15-59, In step 325, user 100 instructs device 120 to create progress information 152 using data in progress information 151 as playback command, in step 327, device 120 obtains content 410 based on progress information 152, using progress information 152, device 120 obtains information about media server 210 and content 410, device 120 sends a request to media server 210 to obtain content 410, and in response, receives content 410 from media server 210 as playback command, in step 328, device 120 plays content 410 for user 100, using progress information 152, device 110 stops playing content 410 for user 100 at a certain location of content 410, device 120 resumes playing content 410 from device 110's stopped location of content 410).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo with the teaching of Ho and the motivation to do so would be the same as described above for motivation related to claim 3.

As per claim 5, 
Censo in view of Alsina teaches the method of claim 2 , yet fails to teach further comprising transferring, from the first electronic device, first contextual data corresponding to the first media item to the second electronic device, wherein the playback command for the second media item is received after the first contextual data is transferred to the second electronic device (Ho, see col. 6 lines 15-59, In step 325, user 100 instructs device 120 to create progress information 152 using data in progress information 151 as playback command, in step 327, device 120 obtains content 410 based on progress information 152, using progress information 152, device 120 obtains information about media server 210 and content 410, device 120 sends a request to media server 210 to obtain content 410, and in response, receives content 410 from media server 210 as playback command, in step 328, device 120 plays content 410 for user 100, using progress information 152, device 110 stops playing content 410 for user 100 at a certain location of content 410, device 120 resumes playing content 410 from device 110's stopped location of content 410).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo with the teaching of Ho and the motivation to do so would be the same as described above for motivation related to claim 3.

As per claim 6,
Censo in view of Alsina teaches the method of claim 2 , yet fails to teach comprising swapping contextual data of respective media items playing at the first and second electronic devices, wherein the swapping includes the said operations of: receiving, from the second electronic device, the contextual data of the second electronic device via the wireless communication channel, transferring, from the first electronic device, the first contextual data corresponding to the first media item to the second electronic device, receiving the playback command, at the first electronic device, for the second media item currently playing on the second electronic device, and playing the second media item at the first electronic device without additional user input at the first electronic device(Ho, see col, 4 lines 7-35, col. 5 lines 5-85, col. 6 lines 15-59, step 323, device 120 obtains progress information  as contextual data 151 from device 110, using the NFC network link and send progress information 151 to device 120, in step 325, user 100 instructs device 120 to create progress information 152 using data in progress information 151, in step 327, device 120 obtains content 410 based on progress information 152, using progress information 152, device 120 obtains information about media server 210 and content 410, device 120 sends a request to media server 210 to obtain content 410  by sending a playback command, and in response, receives content 410 from media server 210, in step 328, device 120 plays content 410 for user 100, using progress information 152, device 110 stops playing content 410 for user 100 at a certain location of content 410, device 120 resumes playing content 410 from device 110's stopped location of content 410).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo with the teaching of Ho and the motivation to do so would be the same as described above for motivation related to claim 3.

As per claim 7,
Censo in view of Alsina teaches the method of claim 2 , yet fails to teach wherein the playback command is received from the second electronic device (Ho, see col. 4 lines 7-35, col. 5 lines 5-65, in step 321, user 100 uses device 120 to play content 410, user 100 instructs device 110 to stop or pause the playing of content 410 prior to using device 120, as illustrated in step 315, In step 323, device 120 obtains progress information as contextual data, 151 from device 110, device 110 determines that device 120 is within communications distance through known discovery mechanism using the NFC network link and  send progress information 151 to device 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo with the teaching of Ho and the motivation to do so would be the same as described above for motivation related to claim 3.

As per claim 8,
Censo in view of Alsina teaches the method of claim 2 , yet fails to teach wherein the second contextual data specifies at least one of: a device identifier associated with the second electronic device; or a user identifier associated with a user of the second electronic device (Ho, see col. 7 lines 17-67, progress information 151 includes user information 617 about user 100, user information 617 includes a user identity, a subscription identity, a machine identity, a user profile, and one or more activities of user 100 while consuming content 410 ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo with the teaching of Ho and the motivation to do so would be the same as described above for motivation related to claim 3.

As per claims 9-14,
Censo in view of Alsina teaches the method of claim 2 , yet fails to teach wherein: playing the second media item includes pausing the first media item; and the second electronic device is detected while the first media item is paused, further comprising pausing the first media item in response to detecting the second electronic device in sufficient proximity to the first electronic device, wherein receiving the second contextual data is performed in response to establishing the first wireless communication channel, further comprising ceasing to play the first media item in response to receiving the second contextual data, further comprising ceasing to play the first media item after receiving the playback command for the second media item and wherein the second media item is played after ceasing to play the first media item (Ho, see col. 4 lines 7-35, col. 5 lines 5-65, in step 321, user 100 uses device 120 to play content 410, user 100 instructs device 110 to stop or pause the playing of content 410 prior to using device 120, as illustrated in step 315, In step 323, device 120 obtains progress information (contextual data) 151 from device 110, device 110 determines that device 120 is within communications distance through known discovery mechanism using the NFC network link and  send progress information 151 to device 120, the other combination of ceasing the playback of the first media item are obvious variation of using different conditions as it will be well known to one with ordinary skill in the art).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo with the teaching of Ho and the motivation to do so would be the same as described above for motivation related to claim 3.

As per claims 19-20,
Censo in view of Alsina teaches the method of claim 2 , yet fails to teach wherein playing the second media item comprises commencing playback at a time marker of the second media item as specified in the playback command, wherein the time marker specifies a position within playback of the second media item that corresponds to a time at which the second contextual data was received (Ho see col. 7 lines 4-65, col. 8 lines 1-39, progress information 151 includes playing status 615 including time marker, time, a duration of time, a timestamp, time information 619 indicating validity of progress information 151, time information 619 includes a current time, a current time of day, or a current date).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo with the teaching of Ho and the motivation to do so would be the same as described above for motivation related to claim 3.

7.	Claims 15-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over DI CENSO et al. (U.S. PGPub 2016/0162252 hereafter Censo) in view of Alsina (U.S. PGPub 2017/0273044) in view of Ho (U.S. Patent No. 9432429) in view of Corbin (U.S. PGPub 2015/0355878).
As per claims 15-17,
Censo in view of Alsina in view of Ho teaches the method of claim 15, yet fails to teach wherein: ceasing to play the first media item is performed in response to receiving the playback command for the second media item; and the second media item is played upon ceasing to play the first media item, wherein ceasing to play the first media item corresponds to reaching the end of the first media item, further comprising, upon ceasing to play the first media item and before playing the second media item: playing one or more additional media items distinct from the first and second media items, further comprising, after playing the second media item: playing one or more additional media items distinct from the first and second media items before playing the third media item.
In a similar field of endeavor Corbin teaches, wherein: ceasing to play the first media item is performed in response to receiving the playback command for the second media item; and the second media item is played upon ceasing to play the first media item, wherein ceasing to play the first media item corresponds to reaching the end of the first media item, further comprising, upon ceasing to play the first media item and before playing the second media item: playing one or more additional media items distinct from the first and second media items, further comprising, after playing the second media item: playing one or more additional media items distinct from the first and second media items before playing the third media item (Corbin, see figs. 5-12, paragraphs 0081-0122, as shown in fig. 5, at block 502, the method 500 includes detecting, by a media playback system, a command for at least one playback device of the media playback system to perform a sequence of one or more playback operations, as in fig. 6A media playback system 604 detect a command 609 sent by a control device 610, the command is forwarded from a playback device 612 to be detected by the playback device 608, the command 609 may include a command for the media playback system 604 to perform a sequence of playback operations represented by sequence 700 of fig. 7, playback operations that are to be executed first in a sequence of playback operations may be considered "high priority" based on an inference that a user considers such playback operations to be "high priority." Such "high priority" or "explicit" playback commands may include a "play now" operation, a "next" operation a "back" operation, an "alarm" operation, commands received by the computing system 602 that are associated with "explicit" or "high priority" playback operations may be honored instead of commands that are associated with "implicit" or "low priority" playback operations, "Implicit" or "low priority" playback operations that are being performed by a first playback device may be overridden by "explicit" or "high priority" playback operations that are performed by a second device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo in view of Alsina in view of Ho with the teaching of Corbin as doing so would provide an efficient method for prioritizing playback operation request, performed by multiple playback devices, and controlling the sequence of media items played in each of the playback operations (Corbin, see paragraphs 0027-0034).

As per claim 18,
Censo in view of Alsina in view of Ho teaches the method of claim 2, yet fails to teach further comprising, after playing the second media item, playing one or more additional media items having a predefined association with the second media item;
In a similar field of endeavor Corbin teaches further comprising, after playing the second media item, playing one or more additional media items having a predefined association with the second media item (Corbin, see paragraphs 0064-0073, playback status region 430 may include graphical representations of audio content that is presently being played, previously played, or scheduled to play next in the selected playback zone or zone group, the selected playback zone or zone group may be visually distinguished on the user interface, such as within the playback zone region 420 and/or the playback status region 430, the graphical representations may include track title, artist name, album name, album year, track length, and other relevant information that may be useful for the user to know when controlling the media playback system via the user interface 400).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Censo in view of Alsina in view of Ho with the teaching of Corbin as doing so would provide an efficient method for prioritizing playback operation request, performed by multiple playback devices, and controlling the sequence of media items played in each of the playback operations (Corbin, see paragraphs 0027-0034).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443